Citation Nr: 1700564	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  07-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD) prior to March 7, 2008, and in excess of 50 percent prior to March 25, 2015.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which granted service connection for PTSD and assigned an initial 30 percent disability rating.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2009, and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in March 2010 and September 2013 for additional development.  Thereafter, a November 2013 RO decision granted an increased 50 percent disability rating for PTSD from September 30, 2013; however, the Veteran's claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A subsequent June 2014 Board decision denied the Veteran's initial rating claim.  The Veteran subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court), and in February 2015, the Court issued an Order remanding the Veteran's claim consistent with the parties' January 2015 Joint Motion for Remand (JMR).  

A subsequent August 2015 Board decision granted a 50 percent disability rating for PTSD from March 7, 2008, a 70 percent disability rating for PTSD from March 25, 2015, and a total disability rating based upon individual unemployability (TDIU) from March 25, 2015; additionally, the Board remanded the Veteran's claim of entitlement to a TDIU rating prior to March 25, 2015, to include on an extraschedular basis, for further development.  

Following the August 2015 Board decision, the Veteran again appealed to the United States Court of Appeals for Veterans Claims (Court), and in July 2016, the Court issued an Order remanding the Veteran's initial rating claim consistent with the parties' June 2016 JMR.  

As such, the Veteran's claim of entitlement to an initial disability rating for PTSD in excess of 30 percent prior to March 7, 2008, and in excess of 50 percent prior to March 25, 2015, is properly returned to the Board for further adjudication, and as discussed below, the Board has specifically focused on the deficiencies identified by the parties within the June 2016 JMR.  See Carter v. Shinseki, 26 Vet. App. 534, 541-42 (2014).  However, the issue of entitlement to a TDIU rating prior to March 25, 2015 has not yet been properly developed or adjudicated by the Agency of Original Jurisdiction (AOJ) following the August 2015 Board remand; therefore, that issue is not before the Board at this time and the Board does not have jurisdiction over the issue to adjudicate the claim.  


FINDINGS OF FACT

1.  Prior to May 1, 2006, the Veteran's PTSD was manifested by symptoms such as mild anger over losing his job, but without gross impairment in attention, concentration, memory, cognition, or speech, with linear thought processes, fair to good insight and judgment, and adequate impulse control, without audiovisual hallucinations, delusions, or suicidal/homicidal ideation, all of which are most nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  From May 1, 2006 and throughout the rating periods prior to March 25, 2015, the Veteran's PTSD was manifested by symptoms such as insomnia with nightmares, alcohol and drug abuse, fluctuating depression and anxiety, increased startle response, irritability, and anger (including periods of subjective near-uncontrollable rage, but with objectively good impulse control and low risks of harm to self, harm to others, or unpredictable behavior), with logical, coherent, and goal-oriented speech, but without audiovisual hallucinations, delusions, or suicidal/homicidal ideation, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) have not been met prior to May 1, 2006; however, the criteria for a 50 percent disability rating, but no higher, have been met from May 1, 2006 to March 24, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's initial rating claim for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no additional discussion of the VA's duty to notify with respect to the Veteran's initial rating claim is warranted.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

VA provided relevant examinations in May 2006, July 2010, and September 2013.  When read together and considered as a whole, the VA examinations and opinions of record are adequate to decide the Veteran's claim on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, given the above development, the Board finds that there has been substantial compliance with its prior remand directives, and no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his attorney has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Initial Rating - PTSD  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Regarding the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for mood disorder, the Board has considered the appeal period from the assigned effective date of October 28, 2011.  

The Veteran's PTSD, with alcohol dependence, is variously rated during the relevant staged rating periods as 30 percent disabling from August 24, 2005 and as 50 percent disabling from March 7, 2008 pursuant to Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration are a Veteran's symptoms, but the Board must also make findings as to how those symptoms impact his occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the global assessment of functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


II.A.  Prior to March 7, 2008  

Turning to the evidence of record during the initial rating period prior to March 7, 2008, VA treatment records from September 2005 document that the Veteran had lost his job of seventeen years as a bartender after a fight with a customer.  He denied feeling hopeless or helpless, but felt strange not working and finding himself in a new situation.  Upon mental status examination, he appeared alert and oriented in all spheres, and maintained good eye contact with a euthymic mood, congruent affect, and normal, logical, and coherent speech.  He did not present with any formal thought disorder and had no suicidal or homicidal ideation.  He was mildly upset about being fired, with fair insight and judgment.  

In November 2005, the Veteran reported little to no change from his last visit.  He continued to look for work as a delivery driver.  In December 2005, the Veteran appeared alert and oriented, with adequate grooming and no abnormal movements or gross impairment in attention, concentration, memory, cognition, or speech.  His mood was improved, with full affect.  His thought processes were linear and there were no audiovisual hallucinations, delusions, or suicidal/homicidal ideation.  

In February 2006, he reported that he was doing fine and that he had just earned his commercial driver's license in order to obtain a job as a truck driver.  He continued to live at home with his wife and stated that things were going well, and that in the last few years he had become more positive in general.  He denied depression or mood swings, manic or psychotic symptoms, and suicidal or homicidal ideation.  Upon mental status examination, he was alert and oriented, with good hygiene and adequate grooming, with no gross impairment in attention, concentration, memory, cognition, or speech.  His mood was euthymic, with full affect and linear thought processes, and no audiovisual hallucinations, delusions, or suicidal/homicidal ideation.  His insight and judgment were fair to good, and his impulse control was adequate.  

On May 1, 2006, the Veteran reported that he was still unable to find a job and that he continued to stay at home and abuse alcohol to help his anxiety and mood.  He noted fluctuating depression with occasional irritability and anger, but denied suicidal or homicidal ideation.  Upon mental status examination, he was alert and oriented, with euthymic mood and some anxiety.  His speech was logical, coherent, and goal-oriented, but his insight and judgment were poor, especially regarding his alcohol abuse.  

One week later, on May 8, 2006, the Veteran was afforded a VA psychiatric examination.  He reported that he lived at home with his second wife of two years.  He acknowledged a problem with alcohol abuse and marijuana abuse in addition to his psychiatric medication.  His prior employment history included working in a hospital mailroom for thirteen years, after which he was fired due to conflict with a supervisor, and as a part-time bartender for over twenty years, after which he was fired for a conflict with a customer.  He reported current symptoms including insomnia (alleviated by Trazodone), nightmares (during which he had assaulted his wife), distress over 4th of July celebrations with fireworks, avoidance of movie theaters, and serious despondency.  Upon mental status examination, he was fully oriented in all spheres and appeared appropriately attired with adequate grooming.  His speech was somewhat diminished in rate though normal in rhythm and volume, with logical and goal-directed content.  His mood was dysthymic and anxious, but there were no motor anomalies noted.  He denied hallucinations or delusions, and there was no evidence of a psychotic process noted during the course of the examination.  He also denied suicidal ideation or intent, but acknowledged his potential for self-harm.  He reported periods of near-uncontrollable rage, about which he was deeply embarrassed, but denied any current homicidal ideation or immediate intent.  There were no cognitive or memory deficits reported or noted.  Despite an overall intellectual understanding of his condition, he was unable to effect behavioral changes related to his substance addictions.  The examiner stated that the Veteran's alcohol dependence and substance abuse had been a dominant pattern in his life and had served to diminish the frequency and severity of his PTSD symptoms.  Though the Veteran held jobs for extended periods of time, the examiner noted that he did so with difficulty and these jobs ended due to his aggressive behavior.  The examiner concluded that the Veteran was unquestionably disabled by his condition and stated that his problems with engaging in gainful employment were primarily attributable to PTSD, which also gave rise to his alcohol and substance abuse.  The examiner diagnosed PTSD and assigned a current GAF score of 59.  

VA treatment records from August 2007 document the Veteran's report of increased startle reaction to loud noises like the Fourth of July or any celebrations with fireworks.  He reported excitement about beginning a new job in September as a truck driver for a medical supply company.  Upon mental status examination, he initially appeared very emotional, angry, and agitated, but he was able to calm down throughout the interview.  The examiner noted that the Veteran had good impulse control.  His speech was logical, coherent, and goal-oriented.  There were no psychotic symptoms, and his insight and judgment were good.  The examiner noted that he seemed to be stable, and although he continued to have exacerbations of PTSD symptoms, the risks of harm to self, harm to others, or unpredictable behavior were low.  

After consideration of the relevant evidence of record prior to March 7, 2008, and after resolving reasonable doubt in favor of the Veteran, the Board finds that an increased 50 percent disability rating is warranted from May 1, 2006, but no sooner.  

Notably, as discussed within the June 2016 JMR, the May 2006 VA examiner noted that although the Veteran held jobs for extended periods of time, he did so with difficulty and these were ended due to his aggressive behavior.  The examiner concluded that the Veteran was unquestionably disabled by his combat-related disability and that his primary problem in engaging in gainful employment was due to his PTSD, which also gave rise to his substance abuse that contributed to his difficulty in finding and maintaining a job.  Notably, the VA examiner's conclusion that the Veteran's PTSD resulted in problems engaging in gainful employment is closely approximated by the rating criteria for an increased 50 percent disability rating, specifically, difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.  Additionally, VA treatment records from May 1, 2008 (just one week prior to the May VA examination) document that the Veteran remained unable to find a job, with resulting alcohol abuse and fluctuating depression, irritability, and anger.  

Given the evidence above, the Board finds that an increased 50 percent disability rating is warranted from May 1, 2006, and to that extent only, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Significantly however, VA treatment records from February 2006 document that the Veteran was doing fine, that he had just earned his commercial driver's license in order to obtain a job as a truck driver, and that things were going well, with increasing positivity in general.  As such, the Veteran's PTSD symptoms prior to May 1, 2006 are not of similar severity, frequency, and duration in order to warrant an increased 50 percent disability rating; therefore, the preponderance of the evidence weighs against an increased 50 percent disability rating prior to May 1, 2006.  Id.; see Vazquez-Claudio, supra.  


II.B.  From March 7, 2008 and prior to March 25, 2015  

Turning to the evidence of record during the rating period from March 7, 2008 and prior to March 25, 2015, VA treatment records from March 7, 2008 document the Veteran's report of increasingly more severe PTSD symptoms, including increased anger, irritability, and ongoing flashbacks, nightmares, and intrusive thoughts.  He noted that his sleep was slightly improved and that he was working as a truck driver.  He reported ongoing alcohol use, with intermittent cannabis use.  He reported a good relationship with his wife.  Upon mental status examination, he appeared alert and oriented, with irritable mood and dysphoric affect.  His speech was logical, coherent, and goal-oriented.  There were no delusions or psychotic symptoms.  He continued to have intrusive nightmares.  There was no suicidal or homicidal ideation, insight and judgment were good, and his risk assessment was low.  His current GAF Score was 42.  

In May 2008, the Veteran reported he was about the same, with ongoing anger, irritation, and sleep impairment.  He continued to work as a truck driver with an erratic schedule.  He endorsed ongoing flashbacks, nightmares, and intrusive thoughts.  Upon mental status examination, he was alert and oriented, with normal speech and thoughts.  There was no psychosis, suicidal or homicidal ideation, and low risk of harm to self or others.  In June 2008, the Veteran was noted to have good impulse control and insight.  He was alert and oriented, without suicidal or homicidal thoughts.  In August 2008, the Veteran's PTSD was under control, and about the same, without changes.  He denied suicidal or homicidal ideation, psychosis, or delusions.  

In January 2009, the Veteran reported that his mother passed away in September 2008 and that it was hard to deal with, so he coped by increasing his alcohol and tobacco use.  He noted that he was doing much better, although he continued to have problems with anxiety, nightmares, and anger.  He continued to work as a truck driver and did not have to deal with many people.  Upon mental status examination, he appeared alert and oriented, with good impulse control, congruent affect and mood, and without suicidal or homicidal thoughts.  

In May 2009, he reported he was stable, although he continued to have anxiety with increased startle response to loud noises.  He continued to isolate and withdraw socially.  He was alert and oriented, with good impulse control, congruent affect and mood, and without suicidal or homicidal ideation, or audiovisual hallucinations.  His risk of harm to self or others was assessed as low.  

At the September 2009 Travel Board hearing, the Veteran reported that he maintained a part-time job as a truck driver, which allowed him to work independently and alone, without interaction with other people.  He was married to his second wife and noted that she could not sleep next to him due to his ongoing nightmares with violence.  He was socially withdrawn and stayed at home.  He also reported impaired memory, including forgetting where he would put things, and ongoing panic attacks which were somewhat decreased but would never go away.  He noted that he was unable to attend group therapy, but believed that his condition had worsened such that he experienced increased anxiety and ongoing chronic sleep impairment with nightmares, and that his prescribed medication helped him just to keep things under control.  

VA treatment records from October 2009 document that the Veteran was doing okay, although he continued to have ongoing nightmares.  He was alert and oriented, with logical and coherent speech, but without delusions, psychosis, or hallucinations.  He also denied suicidal or homicidal ideation.  His current GAF score was 45.  

Upon VA examination in July 2010, the Veteran reported symptoms of startle reactions, avoiding cramped places, awakening in sweats at least three times weekly, grabbing his wife if she tried to wake him, feelings of anxiety three or four times per week, avoidance of social situations, and reclusiveness.  Upon mental status examination, he was alert and oriented and appeared neat and clean.  His speech was normal, mood and affect were congruent, and his insight and judgment were unimpaired.  He denied hallucinations, psychosis, suicidal and homicidal ideation, cognitive deficits, and memory deficits.  The examiner diagnosed mild PTSD, with alcohol dependence and cannabis use, and assigned a current GAF score of 71.  

VA treatment records from December 2010 document that the Veteran was being seen for the first time in more than a year.  He stated he had been doing the same, with nothing new to report.  He remained working as a truck driver and stated things were fine at home with his wife and kids.  He noted that his anger as improved, but that he still experienced sleep impairment with nightmares, and had become increasingly isolated from other people.  He denied any current suicidal or homicidal ideation, or auditory or visual hallucinations.  He was alert and oriented, with agitated mood and euthymic mood.  His speech was coherent and regular, with linear and normal thought processes and content.  There was no suicidal or homicidal ideation, audiovisual hallucinations, or delusions.  His cognition and attention were grossly normal, with fair insight and judgment.  He remained angry about the VA compensation process, but he was notably stable, with a low risk assessment of harm to self or others.  

In March 2011, the Veteran reported he was doing okay, with ongoing anger at VA and the government in general.  He noted that his mood never really changes, and that he continued to be socially isolated.  He continued to experience sleep impairment with nightmares, but denied suicidal or homicidal ideation, or hallucinations.  He appeared alert and oriented, with angry mood, but normal speech, linear thought processes, and normal thought content.  He continued to be at a baseline level, with a low risk of harm to self and moderate risk of harm to others, and a current GAF score of 45.  In June 2011, the Veteran denied trouble sleeping, depression, or harmful ideations.  His PTSD was noted to be stable.  In July 2011, he reported that he had stopped taking his bupropion medication, but wanted to resume it as it helped stabilize his mood.  He noted that the holiday was hard due to fireworks and noises which reminded him of active service.  He noted that his home situation had improved, and that he continued to work as a truck driver.  He appeared calmer and more relaxed, with a euthymic mood, congruent affect, normal speech, and fair insight and judgment.  In December 2011, he noted that he was trying to quit smoking.  He reported sometimes feeling anxious and tired after work, but noted that his job was good overall because it allowed him to avoid interaction with other people.  He continued to have a startle reaction and some anxiety.  Upon mental status examination, he appeared friendly and cooperative, with logical speech, fair insight and judgment, and no thoughts of harming himself or others.  

VA treatment records from May 2012 document that the Veteran was doing well.  He continued to work as a truck driver thirty to forty hours per week and noted that his mood fluctuates, but he denied any major problems or depressive symptoms.  He noted intermittent anxiety which was controlled with medication.  He appeared alert and oriented, with euthymic mood and congruent affect.  His cognition, speech, and thoughts were normal and intact.  He denied suicidal or homicidal ideation.  In October 2012, he again reported doing okay, with ongoing work as a truck driver.  He requested to postpone a referral for therapy, as he had learned to cope with his emotions.  He denied hopelessness or helplessness, suicidal or homicidal ideation, hallucinations, or delusions.  He reported a very short attention span and problems with impulse control but, noted that he had learned through the years how to cope; the examiner also documented that he had good impulse control.  His speech and thought processes were normal, without suicidal or homicidal ideation, mania, or psychosis.  His risk of harm to self or others was low.  

In March 2013, the Veteran appeared alert and oriented, and somewhat emotional and angry about his dealings with the VA system.  He appeared of good health, hygiene, and grooming.  His affect was stable, with normal speech and thought processes and content.  He denied suicidal or homicidal ideation, delusions, or hallucinations.  It was noted that he was currently stable on medications and was able to take care of himself.  He continued working as a truck driver and enjoyed it because he could be alone and didn't have to deal with other people.  He admitted ongoing sleep impairment with nightmares, avoidance, and hypervigilance.  He also reported ongoing alcohol use daily, which he was unable to stop.  He denied feeling hopeless or helpless, suicidal or homicidal ideation, hallucinations, or delusions.  He also denied any recent problems with impulse control and noted that over time, he had learned to deal with his frustration and stress.  

In August 2013, he screened positive for moderately severe depression.  He reported recently going through some letters he sent his mother from Vietnam, which he had to stop after he became too emotional.  He proudly reported that he stopped smoking marijuana for four months, but admitted daily alcohol use to help cope with increased stress from job as a truck driver.  He denied severe episodes of depression but reported occasional sadness.  He reported an overall good relationship with family and his wife, with no major stresses.  Upon mental status examination, he appeared alert and oriented, with anxious mood and tense affect, but good impulse control.  His speech was logical, coherent, and goal-oriented, as were thought processes, with no delusions or hallucinations.  He was currently stable on medications and able to take care of himself.  He denied any suicidal or homicidal ideation, mania, or psychosis, and was a low risk of harm to himself or others.  

The Veteran was most recently afforded a VA examination in September 2013, at which time his PTSD symptoms were documented as follows: anxiety; chronic sleep impairment with nightmares; dissociative reactions; avoidance; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritability or outbursts of anger; exaggerated startled response; social withdrawal; interpersonal conflict at work; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner diagnosed chronic PTSD with a current GAF score of 62.  The examiner further noted that within the past year, the Veteran's overall level of functioning had slightly declined, which was evident by him losing his job due to several verbal confrontations.  In evaluating in degree of functionality, the Veteran had exhibited moderate to mild limitations in the areas of social interaction (e.g., responding to real or perceived negative feedback) and adaptation (e.g., responding appropriately to changes in his environment), with no difficulties in the areas of initiating and participating in activities of daily living (e.g., hygiene, shopping, driving, and managing finances).  The examiner noted that people within that range had been able to obtain and maintain employment and independently care for their needs.  Upon mental status examination, the Veteran appeared alert and oriented, with appropriate dress and grooming.  His speech, behavior, and thought processes were normal, with no noted psychosis, hallucinations, delusions, suicidal or homicidal ideation, or cognitive or memory deficits.  The examiner ultimately concluded that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Following a March 25, 2015 private psychological evaluation which involved a review of the Veteran's claims file and medical records, a private physician opined that the Veteran's PTSD symptoms began in Vietnam and persisted since then, worsening over time to require medical intervention.  The physician concluded that the Veteran's symptoms of PTSD, panic disorder, GAD, and depression, and the social and occupational impact of each were similar and intertwined such that, when taken together and compounded, they present an overwhelmingly disabling psychological scenario; therefore, he opined that the Veteran was 100 percent disabled since at least September 2005.  

Given the evidence discussed above, the Board finds that the assigned 50 percent disability rating is most appropriate for the rating period from March 7, 2008 and prior to March 25, 2015, and the preponderance of the evidence weighs against the Veteran's claim for an increased disability rating in excess of 50 percent for the rating period.  

In order to warrant an increased 70 percent disability rating for the rating period, there must be occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  

To the extent that the June 2016 JMR noted that the Board had not properly considered the September 2013 VA examiner's finding that Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, the Board notes that the examiner also found that the veteran had exhibited only mild to moderate limitations in the areas of social interaction and adaptation, and that people within the range of symptomatology by the Veteran had exhibited the ability to obtain and maintain employment.  Moreover, the September 2013 VA examiner ultimately concluded that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Moreover, the Board acknowledges the September 2013 VA examiner's finding that the Veteran experienced irritability or outbursts of anger.  However, to the extent that such a finding could be found to resemble impaired impulse control suggestive of an increased 70 percent disabling rating, the Board finds it probative that the Veteran had lost his job due to past verbal confrontations, rather than any documented episodes of physical altercations or violence.  As such, the Board finds that the Veteran's PTSD symptoms identified by the September 2013 VA examiner are not of similar severity, frequency, and duration in order to warrant an increased 70 percent disability rating.  See Vazquez-Claudio, supra.  

Additionally, to the extent that the Veteran's attorney asserts within an October 2016 brief that the frequency, severity, and duration of a majority of the Veteran's symptoms overwhelmingly demonstrate that he suffers from occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood, the Board notes that this is supported by reference to the March 25, 2015 private opinion (which served as the basis for the Veteran's 70 percent disability rating that is not currently on appeal before the Board), which the Veteran's attorney asserts provides plenty of retrospective evidence of the Veteran's PTSD symptoms prior to March 2015.  Indeed, while the March 2015 private opinion does provide a brief overview of relevant evidence, the Board finds that the private physician's ultimate opinion, that the Veteran was 100 percent disabled since at least September 2005, is outweighed by the preponderance of additional objective medical evidence contained within the claims file, as discussed in detail above.  

Notably, upon VA examinations in July 2010 and September 2013, the Veteran reported ongoing PTSD symptoms including chronic sleep impairment with nightmares, social isolation, and exaggerated startle response.  He consistently denied suicidal or homicidal ideation, delusions, or hallucinations, in addition to cognitive or memory deficits.  To the extent that the September 2013 VA examiner found that the Veteran would have difficulty in adapting to stressful circumstances, including work or a worklike setting, the Board finds it probative that the examiner ultimately concluded that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Additionally, the Veteran's assigned GAF scores during the rating period ranged from 42 to 71, reflecting ongoing mild to serious psychiatric symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on global assessment of functioning scores, 38 C.F.R. § 4.130, hence the GAF scores assigned during the period are but one factor to be considered in conjunction with all the other evidence of record.  In light of the totality of the evidence, the Board finds the Veteran's GAF scores as documented within the July 2010 and September 2013 VA examinations are most probative regarding the severity of his symptoms during the rating period.  To the extent that VA treatment records document lower GAF scores of 42 and 45, the Board finds that these are inconsistent with the contemporaneous symptoms reported by the Veteran; as such, they are less probative regarding the overall severity of his PTSD symptoms during the rating period.  

Given the above, the preponderance of the evidence of record, including as discussed in detail above, weighs against finding that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas in order to warrant an increased 70 percent disability rating from March 7, 2008 and prior to March 25, 2015.  See Vazquez-Claudio, supra.  

Therefore, the Board finds that the assigned 50 percent disability rating most closely approximates his PTSD symptoms from March 7, 2008 and prior to March 25, 2015, and an increased disability rating in excess of 50 percent is not warranted.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are contemplated in the staged disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular disability ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  



ORDER

An initial disability rating in excess of 30 percent for PTSD is denied prior to May 1, 2006; however, a 50 percent disability rating, but no higher, is warranted from May 1, 2006 to March 24, 2015.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


